15 So. 3d 24 (2009)
Timothy Justin TACY, Appellant,
v.
Cynthia Denice SEDLAR, Appellee.
No. 2D08-3101.
District Court of Appeal of Florida, Second District.
May 8, 2009.
Timothy Justin Tacy, pro se.
No appearance for Appellee.
KHOUZAM, Judge.
Timothy Justin Tacy appeals an order modifying a final judgment of injunction for protection against domestic violence. The modification order added, as a protected party, Mr. Tacy's and Cynthia Denice Sedlar's teenaged child and ordered Mr. Tacy to have no contact whatsoever with the parties' child. We reverse.
The preexisting injunction, which Ms. Sedlar sought to modify, did not include a determination concerning the parties' child and Ms. Sedlar did not seek to modify the final judgment of injunction for reasons *25 related to her own protection. In fact, the relief sought by Ms. Sedlar was more akin to that which would be sought in an initial petition for a domestic violence injunction on behalf of a minor child than it was to that which would be sought in a modification proceeding. Regardless of whether this is viewed as a modification proceeding or a new proceeding, the evidence was not sufficient to support the relief granted by the trial court.
At the evidentiary hearing held in this action, Ms. Sedlar established no conduct on the part of Mr. Tacy that demonstrated domestic violence as related to the parties' child. Indeed, Ms. Sedlar testified that she was not scaredshe simply did not want Mr. Tacy to have any involvement with the parties' child. In short, her testimony belied her claim for injunctive relief. Because the evidence was insufficient to support the relief granted by the trial court, we reverse and remand with directions to vacate the modification order.
Reversed and remanded with directions.
NORTHCUTT, C.J., and FULMER, J., Concur.